Title: From Thomas Jefferson to William Carmichael, 6 August 1790
From: Jefferson, Thomas
To: Carmichael, William



Sir
New York August 6th. 1790.

I have had the honor of writing to you on the 10th. of April and 31st. of May. In order that a review of the channels you have  adopted for the conveyance of your letters may enable you to judge which of them are best, and whether better may be found, I send you the dates of those of the last seven years, and the time of their reception.
They are as follows.

 
 
 

date of letter
receipt
date of letter
receipt


1784.
October 12
1785.
Februy 10.
1787.
July 3.
1788.
Feby 4.


1785.
July 25.

Octr. 27.

August 19.

Jany. 21st.



Decr. 9.
1786.
April 4.
1788.
April 29.

July 5.


1786.
July 15.

Novr. 7.

Novr. 5.
1789
May 12.



Augt. 14

Ditto

8.    

Ditto.



Septr. 2.

Ditto

28.     

Ditto.



10   
1787
Feby. 3.

Decr. 2.

Ditto.






1789.
May 6.

Septr. 2.


You will perceive that they come slowly, and also that they are more rare than we could wish, the last being now fifteen months old, and indeed being the only one of the years 1789. and 1790. I make no doubt but that some miscarriages have shortened the list, and I know that it is difficult to find conveyances from Madrid. Cadiz and Lisbon I suppose to be the ports within your reach from which vessels come most frequently; at the former we shall have a Consul named probably in the course of the present year, and as to the latter you can make arrangements with Col. Humphreys, so as to give us the hope of hearing from you more frequently, say once a month.
Congress have passed an Act for establishing the seat of Government on the Potomac from the year 1800, and in the mean time to remove to Philadelphia; it is to that place therefore that your future letters had better be addressed. They have also passed bills for funding our debts foreign and domestic. … from that day downwards a new account must be opened, because a new fund is appropriated to it from that time; which will still however be in the hands of our Bankers at Amsterdam, on whom your draughts will therefore continue to be made.
As you may sometimes have occasion for foreign correspondents on matters interesting to the United States, I have the honor to inform you of the following appointments of Consuls for them in the following ports.…

Fayal. John Street. Vice-Consul.
Surinam. Ebenezar Brush. Consul.

Their jurisdictions in general are made to extend to all places within the same allegiance, which are nearer to them than to the residence of any other Consul or Vice-Consul of the United States.

We learn through the channel of the public papers that the Emperor of Morrocco, our friend, is dead. It is much wished that we could know as soon as possible, whether Francesco Chiappe holds any place near the present Emperor, as he did with the former.
As the introduction of uniformity in weights and measures is in contemplation in some parts of Europe, I send you two copies of what is proposed here on that subject, the one for yourself, the other for Monsr. de Campomanes. You will receive herewith a cypher for our future correspondence, and the public papers. I shall endeavour to furnish in future for the use of your Office, copies of the federal laws, as conveyances shall occur. I have the honor to be with great esteem &c.

Thomas Jefferson

